DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2, 4-10, and 12-17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by YAMAZAKI et al. (U.S 2010/0244029).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
As to claim 2, YAMAZAKI et al. disclose in Fig. 7A a semiconductor device comprising: 

and an insulating layer (“first gate insulating layer” 13) between the first gate electrode (“third gate electrode” 402) and each of the source electrode (“source electrode layer” 15a) and the drain electrode (“drain electrode layer” 15b) (Fig. 7A, para. [0094]-[0098], [0259]), wherein the first gate electrode (“third gate electrode” 402) comprises a region overlapping with a contact hole (“contact hole” 404) in the insulating layer (“first gate insulating layer” 13) (Fig. 7A, para. [0252], [0259]), wherein the region of the first gate electrode (“third gate electrode” 402) is in contact with one of the source electrode (“source electrode layer” 15a) and the drain electrode (“drain electrode layer” 15b) (see Fig. 7A), 
and wherein in a plane view (top view) of the semiconductor device, the contact hole (“contact hole” 404) does not overlap with the oxide semiconductor layer (“second oxide semiconductor layer” 407) and is located in a region extending in a channel length direction of the transistor from a periphery of the oxide semiconductor layer (“second oxide semiconductor layer” 407) (see Fig. 7A). 

As to claim 5, as applied to claim 2 above, YAMAZAKI et al. disclose in Fig. 7A all claimed limitations including the limitation wherein the source electrode (“source electrode layer” 15a) and the drain electrode (“drain electrode layer” 15b) are over the oxide semiconductor layer (“second oxide semiconductor layer” 407) (see Fig. 7A).
As to claim 6, as applied to claim 2 above, YAMAZAKI et al. disclose in Fig. 7A all claimed limitations including the semiconductor device further comprising a pixel electrode (“pixel electrode layer” 1104/4030) electrically connected to the source electrode (“source electrode layer” 15a) or the drain electrode (“drain electrode layer” 15b) (Figs. 7A & 11, para. [0114], [0265], [0280], [0282], [0291], [0367]).
As to claim 7, as applied to claims 2 and 6 above, YAMAZAKI et al. disclose in Fig. 7A all claimed limitations including the limitation wherein the pixel electrode (“pixel electrode layer” 1104/4030) comprises indium tin oxide (Fig. 7A & para. [0367]).
As to claim 8, as applied to claim 2 above, YAMAZAKI et al. disclose in Fig. 7A all claimed limitations including the limitation wherein the oxide semiconductor layer (“second oxide semiconductor layer” 407) comprises indium, gallium, and zinc (Fig. 7A, para. [0056], [0101]).
As to claim 9, as applied to claim 2 above, YAMAZAKI et al. disclose in Fig. 7A all claimed limitations including the limitation wherein the oxide semiconductor layer (“second oxide semiconductor layer” 407) comprises a crystal region (Fig. 7A, para. [0055]-[0056]).

As to claim 12, as applied to claim 10 above, YAMAZAKI et al. disclose in Fig. 7A all claimed limitations including the limitation wherein in the channel length direction of the transistor, the first gate electrode (“third gate electrode” 402) is larger than the oxide semiconductor layer (“second oxide semiconductor layer” 407) (see Fig. 7A).
As to claim 13, as applied to claim 10 above, YAMAZAKI et al. disclose in Fig. 7A all claimed limitations including the limitation wherein the source electrode (“source electrode layer” 15a) and the drain electrode (“drain electrode layer” 15b) are over the oxide semiconductor layer (“second oxide semiconductor layer” 407) (see Fig. 7A).
As to claim 14, as applied to claim 10 above, YAMAZAKI et al. disclose in Fig. 7A all claimed limitations including the semiconductor device further comprising a pixel electrode (“pixel electrode layer” 1104/4030) electrically connected to the source electrode (“source electrode layer” 15a) or the drain electrode (“drain electrode layer” 15b) (Figs. 7A & 11, para. [0114], [0265], [0280], [0282], [0291], [0367]).
As to claim 15, as applied to claims 10 and 14 above, YAMAZAKI et al. disclose in Fig. 7A all claimed limitations including the limitation wherein the pixel electrode (“pixel electrode layer” 1104/4030) comprises indium tin oxide (Fig. 7A & para. [0367]).
As to claim 16, as applied to claim 10 above, YAMAZAKI et al. disclose in Fig. 7A all claimed limitations including the limitation wherein the oxide semiconductor layer (“second oxide semiconductor layer” 407) comprises indium, gallium, and zinc (Fig. 7A, para. [0056], [0101]).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAMAZAKI et al. (U.S 2010/0244029).
As to claims 3 and 11, as applied to claims 2 and 10 above, YAMAZAKI et al. disclose in Fig. 7A all claimed limitations except for the limitation wherein in the channel length direction of the transistor, the second gate electrode is smaller than the oxide semiconductor 

         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        June 19, 2021